DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isabelle, in view of Lee, U.S. Patent Application No. 2003/0171158.  Isabelle substantially shows the claimed limitations, as discussed above.   As to Claim 1, Isabelle teaches a loader mechanism (loading and feeding assembly) comprising a loader (12) and a feed collar (10), paragraph 0061.  The loader may comprise a feed neck (34) having a paintball path (30), paragraph 0065.   Isabelle teaches a spring-biased gate (32) slidably connected to the feed neck, noting nesting between, and partially disposed in the paintball path in a first configuration and in a second configuration not in the paintball path, paragraphs 0066 and 0081.  The feed collar may be disposed on a paintball marker, paragraph 0062, and may include at least one deflection post (27) connected to the feed collar configured and arranged to actuate the spring-biased gate, In re Japikse, 86 USPQ 70 (CCPA 1950).  Isabelle, as modified, discloses the claimed invention except for providing a sliding gate instead of a pivotally moving gate.  Lee teaches a loader mechanism (10), paragraph 0025, having a loader (12) with a path (16) for delivery of balls (14), paragraph 0026.  A spring-biased gate is pivotally connected at the path to selectively retain and release balls, paragraph 0028.  It would have been obvious to one of ordinary skill in the art to configure the spring-biased gate to be pivotally connected to the exit of a ball loader, as taught by Lee, to provide Isabelle, as modified, with a known substitute configuration of a spring-biased gate.   As to Claim 2, Isabelle is silent as to the spring-biased gate being a V-shaped spring.  Lee teaches a loader mechanism (10), paragraph 0025.  Lee teaches a loader (12) having a path (16) for delivery of balls (14), paragraph 0026.  The path includes a V-shaped spring-biased gate (52), paragraph 0028 and see Figures 1 and 2.  It would have been obvious to one of ordinary skill in As to Claim 3, Lee teaches that the gate may be spring-biased, as discussed above.  Further, Lee teaches that the gate may be a lever arm (80), paragraph 0032 and see Figure 7.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Isabelle with gate being a lever arm and to actuate the lever arm by spring-bias, as further taught by Lee, to provide Isabelle, with a spring-biased lever arm serving as the gate, as taught by Lee, to provide Isabelle with a known substitute mechanical gate configuration.  As to Claim 4, Isabelle teaches a flange (18) on the feed collar and a transverse locking slot (102) on the feed collar, paragraphs 0063 and 0083 and see Figure 2A.  Isabelle teaches a transverse locking slot, which serves to secure the feed neck to the feed collar but configures the flange with transverse locking slot on the feed collar instead of on the feed neck.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the flange with transverse locking slot on the feed neck, since it has been held that configuration of parts of an invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular claimed configuration was significant, In re Dailey, 149 USPQ 47 (CCPA 1966).   As to Claims 5 and 6, Isabelle teaches that the locking slot may have a locking cross-bolt (100) slidably residing therein, paragraph 0083, noting retracting from engagement in the slot and protruding into the lock slot to lock the feed neck to the feed collar.  As to Claims 7 and 14, Isabelle teaches that the locking cross-bolt includes a groove, noting that the locking cross-bolt may be configured for manual release by operation of a trigger (104) which is mechanically linked to the cross-bolt, to induce translation of the bolt, paragraph 0084 and see Figure 2A.  It follows that cross-bolt includes a groove to accommodate a linkage to the trigger.  Isabelle In re Dailey, supra.  As to Claim 9, Isabelle teaches that the loader may be configured and arranged to maintain paintballs in any orientation, paragraph 0019.    As to Claims 10-13, Isabelle, as modified by Lee, is applied as in Claims 1 and 4-6, with the same obviousness rationale being found applicable.  Further, Isabelle teaches that the feed collar (10) may be disposed on a feed port of a paintball marker, noting paintballs passed to a marker, paragraph 0062.  The feed collar may be disposed between the loader (12) and the feed port, paragraph 0062 and see Figure 2, noting that paintballs exit to the marker through feed neck (14).
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isabelle in view of Lee, as applied to claims 1 and 7 above, and further in view of Swager, U.S. Patent No. 4,102,124.  Isabelle, as modified, substantially shows the claimed limitations, as discussed above.  Isabelle, as modified, does not disclose a spring biased detent configured to prevent the locking cross-bolt from sliding within the locking slot.  Swager teaches a clevis having a locking pin supported in parallel eyes of the clevis, Col. 1, ln. 4-6.  An element (hook) may be received into the clevis and retained by the locking pin being slidably engaged into both eyes, Col. 1, ln. 14-22.  Swager teaches a locking slot (parallel eyes) and a spring-biased detent configured and arranged to engage a groove to prevent a locking cross-bolt (pin) from sliding within the locking slot, Col. 3, ln. 6-20.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Isabelle, as modified, with a spring-biased detent, configured to In re Dailey, supra.

Response to Arguments
Applicant's arguments filed 22 March 2021 have been fully considered but they are not persuasive. In response to applicant’s argument that Isabelle does not teach the claimed components, the examiner maintains the position that Isabelle teaches a feed collar (10) and a feed neck (34) as stated in the office action.  The examiner maintains the position that, in the broadest reasonable interpretation, the magazine (12) disclosed by Isabelle, is configured to deliver paintballs to the feed collar (10), which is configured to be attached to a paintball marker, with the components performing the same function in the same manner as the comparable components of the inventive loader mechanism.  
In response to applicant’s argument that Isabelle does not teach a paintball path perpendicular to a breech, the examiner maintains the position that Isabelle, as modified, according to the present office action, teaches an exit from the paintball path, through which paintballs pass, traveling in a direction perpendicular to a breech.  The cited case law relating to 
In response to applicant’s arguments relating to Claims 10-14, the examiner notes that the limitations, which are the same as in prior claims, are treated by reference to the earlier treatment.  The examiner maintains the position that the cited references and obviousness rationale applied in Claims 1 and 4-6 are applied to Claims 10-13, as set forth in the office action and Claims 7 and 14 are treated together, having the same limitations, according to the rationale set forth in the office action. 
In response to applicant's argument that if the lock slot of Isabelle were located on an interior assembly, it would not function properly, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner maintains the position that Isabelle teaches a bolt retracting from engagement in the slot and protruding into the lock slot to lock the feed neck to the feed collar, as discussed in the office action.  The lock, in Isabelle and in the inventive loader mechanism function to lock a feed neck to a feed collar.  A person of ordinary skill in the art would have been motivated to employ a known configuration, disclosed in prior art, to be employed to perform the same function.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        1 April 2021